DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art devices appear to be: U.S. Patents No. 7,156,358 (March et al.), No. 7,438,491 (Fan), and U.S. Patent Application Publications No. 2012/0118770 (Valls et al.), and No. 2012/0068043 (Daigle et al.). However, none of these references alone or in combination teach the combination of elements as described in claim 1, or newly amended claims 11 and 19 which have been amended to include the limitations of previously presented claims 15 and 19 which were deemed allowable over the previously applied prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. For applicant’s sake, the examiner notes that the statements below do not change any of the subject matter of the claimed invention, they are presented merely to make it clear on record as to what documents are to be entered into the resulting patent. The application has been amended as follows: 

For purposes of clarifying the record with regards to the abstract:
(1) The abstract as submitted on 06/05/22 is to be entered into the resulting patent.

For purposes of clarifying the record with regards to the drawings:
(2) Figures 1-10 as submitted on 04/17/19 are to be entered into the resulting patent.

For purposes of clarifying the record with regards to the specification:
(3) The 13 page specification as filed on 02/12/19 is the specification of record to be entered into the resulting patent.
(4) The 13 page specification as filed on 02/12/19 has ONLY been amended as follows:
(5) The amendment to pages 7 and 8 as described in the amendment to the specification as filed on 08/31/22.
(6) The amendment to the specification as filed on 06/05/22.

For purposes of clarifying the record with regards to the claims:
(7) The claims as filed on 06/05/22 are to be entered into the resulting patent.

/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649